DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and/or amendments filed on 04/26/2022 are acknowledged. Claims 1, 3-17, and 34-38 are amended or newly added, claims 18-20 are withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 04/26/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant has argued that: “Margel discloses agglomerated particles of iron oxide and gelatin. Example 1 of Margel refers to "gelatin/iron oxide nuclei", and paragraph 20, line 4 of Margel discloses that the particles are formed via adding a solution of FeCl2 to a solution Page : 10 of 12containing gelatin, followed by addition of NaNO2 solution. According to this manufacturing process, a structure in which the two components are agglomerated would be formed, not a layered structure, i.e., with a support material and a coating, as recited in the amended claims.”
In response to this argument, the instant claims require a polymer support material that is then coated on 14-70% of the hydrophilic functional groups on the support particles and makes no mention of a layered structure nor if the T1 contrast media is restricted to only the an outer surface coating or it coats the interior voids/pores/interstices of the particles as well. Further Margel indicates that thin layers of magnetic metal oxide films are coated ontu the nuclei. (See paragraph 0042.) Given this, these arguments are not found persuasive.

Applicant argues: “Weissleder discloses nanoparticles made from unmodified dextran (DNP), DNP conjugates, and related compositions and methods of use.”
In response to this, as previously set forth, Weissleder teaches attaching PET/MRI agents to the particles, however Weissleder was relied upon for the teaching the use of dextran as well as methods of crosslinking such particles and still appears properly relied upon for the reasons set forth below. Given this, these arguments are not found persuasive.

Applicant also argued against Gura, however such arguments appear moot in light of the new grounds of rejections now set forth that do not require this reference. 

New Grounds of Rejection/Objection
Claim Rejections - 35 USC § 112 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112, fourth paragraph, as not further limiting the subject matter of a parent claim. 
Claim 15 recites a range of 14-70%, which is already required by claim 1. Claim 15 therefore fails to further limit claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-17, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Margel, S., et al., U.S. Patent Application Publication 2009/0110644 in view of Weissleder, R. et al., U.S. Patent Application Publication 2018/0361000A1 and Ren, B., et al., (Langmuir, 2011).
Margel teaches methods of making T1 contrast agent particles comprising the steps of a) selecting support materials that have hydrophilic groups on the final particles including polysaccharides (chitosan), gelatin, etc., b) using the materials to make support particles of 15 nm as well as particles down to 5 nm, c) coating the particles with the T1 contrast agent iron oxide that binds to the functional groups of the polymer with some of those functional groups still exposed on the surface of the particles, compare instant claims 1-3, 5-7, 9, 13. (See example 1 and paragraph 0046.) Margel teaches that the particle coating can be magnetite (Fe3O4), compare instant claims 35-36 and 38. (See claim 6.) Margel teaches that the yield of coating magnetic material on the particles is almost 100% and teaches examples using FeCl2 10 mmol in 5ml H2O (given a MW of 126.75 g/mol this is 6.3375 mg) to 200 mg gelatin in 80 ml H2O, thus (6.3375/ 200 + 6.3375) x 100 = 3.07 wt%, compare instant claim 14. (See example 1 and paragraph 0164.) 
Margel does not teach that the particles are made of dextran nor crosslinked with amine crosslinkers
Weissleder teaches dextran nanoparticles made from dextran polymers crosslinked together using an amino crosslinker lysine that are 3-15 nm in size that can comprise further functional linking groups such as carboxy groups added to the particles, compare instant claims 4, 8, 10-12. (See claims 1-7.) Weissleder teaches that the particles can be further capped with succinic anhydride to lower their charge and aid in renal clearance and that particles of 3- 15 nm in size have rapid renal clearance, compare instant claim 12. (See paragraphs 0044 and 0055.) Weissleder teaches attaching imaging agents to the particles and using them in PET/MRI. (See claims 17 and 20.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to utilized uniform 3-15 nm polysaccharide nanoparticles designed for attachment to imaging agents of Weissleder as the core nuclei material in the methods of making 5-15 nm polysaccharide nanoparticles further coated with iron oxide taught by Margel in order form improved particles allowing for MRI imaging. One of ordinary skill would have been motivated to make this combination in order to provide for improved renal clearance of the particles as taught by Weissleder. One of ordinary skill would have also had a predictable expectation of success in making this combination as Margel also teaches the use of polysaccharides as the core material for the imaging agent particles used as well as providing for the same size of particles. 
Margel and Weissleder do not teach the amount of metal in the particles bound to functional groups.
Ren teaches polymer core nanoparticles coated with a Janus shell of iron oxide covering only 50% of the surface of the particles. (See title and abstract.) Ren teaches that such Janus particles allow for the particles to be addressed/driven or rotated by external magnetic fields giving them new properties such as the ability to be used to measure rheology/etc. (See page 1149, paragraph 1.) Ren teaches that the particles can be made via multiple methods such as emulsion, microfluidics, droplet templating, spin-coating, vapor deposition, and sputtering. (See page 1149, paragraph 2.)
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the amount of iron oxide bound to the surface of the particles to only half the particle surface and thus only binding to half of the available surface functional groups in order to for Janus particles as taught by Ren in order to provide for particles that can be manipulated and/or driven by external magnetic fields giving control over the particles as well as allowing them to provide further information such as rheological properties of their environment, etc. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making such particles as the art of Ren, Margel, and Weissleder all provide for making iron oxide coated polymer nanoparticles and Ren teaches that such Janus particles can be made by a multitide of techniques including ones such as emulsions found in Margel. Regarding instant claims 16 and 34, these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught by following the same identical active method steps set forth and thus the resultant particles must read on the claimed intended functions. 

Claims 1, 3-17, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Margel, S., et al., U.S. Patent Application Publication 2009/0110644 in view of Weissleder, R. et al., U.S. Patent Application Publication 2018/0361000A1; Ren, B., et al., (Langmuir, 2011); and Cheon, J. WO 2014/107055A1 (US 2016/0000942A1 provided as English translation).
Margel teaches methods of making T1 contrast agent particles comprising the steps of a) selecting support materials that have hydrophilic groups on the final particles including polysaccharides (chitosan), gelatin, etc., b) using the materials to make support particles of 15 nm as well as particles down to 5 nm, c) coating the particles with the T1 contrast agent iron oxide that binds to the functional groups of the polymer with some of those functional groups still exposed on the surface of the particles, compare instant claims 1-3, 5-7, 9, 13. (See example 1 and paragraph 0046.) Margel teaches that the particle coating can be magnetite (Fe3O4), compare instant claims 35-36 and 38. (See claim 6.) Margel teaches that the yield of coating magnetic material on the particles is almost 100% and teaches examples using FeCl2 10 mmol in 5ml H2O (given a MW of 126.75 g/mol this is 6.3375 mg) to 200 mg gelatin in 80 ml H2O, thus (6.3375/ 200 + 6.3375) x 100 = 3.07 wt%, compare instant claim 14. (See example 1 and paragraph 0164.) 
Margel does not teach that the particles are made of dextran nor crosslinked with amine crosslinkers
Weissleder teaches dextran nanoparticles made from dextran polymers crosslinked together using an amino crosslinker lysine that are 3-15 nm in size that can comprise further functional linking groups such as carboxy groups added to the particles, compare instant claims 4, 8, 10-12. (See claims 1-7.) Weissleder teaches that the particles can be further capped with succinic anhydride to lower their charge and aid in renal clearance and that particles of 3- 15 nm in size have rapid renal clearance, compare instant claim 12. (See paragraphs 0044 and 0055.) Weissleder teaches attaching imaging agents to the particles and using them in PET/MRI. (See claims 17 and 20.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to utilized uniform 3-15 nm polysaccharide nanoparticles designed for attachment to imaging agents of Weissleder as the core nuclei material in the methods of making 5-15 nm polysaccharide nanoparticles further coated with iron oxide taught by Margel in order form improved particles allowing for MRI imaging. One of ordinary skill would have been motivated to make this combination in order to provide for improved renal clearance of the particles as taught by Weissleder. One of ordinary skill would have also had a predictable expectation of success in making this combination as Margel also teaches the use of polysaccharides as the core material for the imaging agent particles used as well as providing for the same size of particles. 
Margel and Weissleder do not teach the amount of metal in the particles bound to functional groups.
Ren teaches polymer core nanoparticles coated with a Janus shell of iron oxide covering only 50% of the surface of the particles. (See title and abstract.) Ren teaches that such Janus particles allow for the particles to be addressed/driven or rotated by external magnetic fields giving them new properties such as the ability to be used to measure rheology/etc. (See page 1149, paragraph 1.) Ren teaches that the particles can be made via multiple methods such as emulsion, microfluidics, droplet templating, spin-coating, vapor deposition, and sputtering. (See page 1149, paragraph 2.)
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the amount of iron oxide bound to the surface of the particles to only half the particle surface and thus only binding to half of the available surface functional groups in order to for Janus particles as taught by Ren in order to provide for particles that can be manipulated and/or driven by external magnetic fields giving control over the particles as well as allowing them to provide further information such as rheological properties of their environment, etc. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making such particles as the art of Ren, Margel, and Weissleder all provide for making iron oxide coated polymer nanoparticles and Ren teaches that such Janus particles can be made by a multitide of techniques including ones such as emulsions found in Margel. Regarding instant claims 16 and 34, these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught by following the same identical active method steps set forth and thus the resultant particles must read on the claimed intended functions. 
While the intended resultant properties of the particles will necessarily flow from the active steps set forth by the claims the prior art does not test the relaxivity of the particles.
Cheon teaches methods of making MRI particles comprising coating a dextran support particle with a T1 contrast agent such as iron oxide where the support to T1 layer thickness controls the T1 contrast enhancement. Cheon teaches that the particles have a relaxivity of 3-5 s-1 mM-1s-1. (See figure 2.)
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the thickness of the iron oxide to core particle ratio in order to provide high relaxivities to the particles as taught by Cheon. On of ordinary skill would have been motivated to do this in order to improve the signal of the particles when used for imaging. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art provides iron oxide coatings on polymer support particles and controls the thickness of such coatings and Cheon provides for set thicknesses that improve the relaxivity of such particles.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-17, and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of co-pending Application No. 17/126,340 in view of Margel, S., et al., U.S. Patent Application Publication 2009/0110644 in view of Weissleder, R. et al., U.S. Patent Application Publication 2018/0361000A1 and Ren, B., et al., (Langmuir, 2011).
The co-pending claims teach methods of making T1 contrast agent particles comprising the steps of preparing a nonmagnetic support of SiO2, a polysaccharide (dextran), or a protein at a size of 2-40 nm and coating it with and iron oxide coating of 0.1-5 nm.
The co-pending claims do not specify the amount of iron oxide to polymer/functional groups.
Margel teaches methods of making T1 contrast agent particles comprising the steps of a) selecting support materials that have hydrophilic groups on the final particles including polysaccharides (chitosan), gelatin, etc., b) using the materials to make support particles of 15 nm as well as particles down to 5 nm, c) coating the particles with the T1 contrast agent iron oxide that binds to the functional groups of the polymer with some of those functional groups still exposed on the surface of the particles, compare instant claims 1-3, 5-7, 9, 13. (See example 1 and paragraph 0046.) Margel teaches that the yield of coating magnetic material on the particles is almost 100% and teaches examples using FeCl2 10 mmol in 5ml H2O (given a MW of 126.75 g/mol this is 6.3375 mg) to 200 mg gelatin in 80 ml H2O, thus (6.3375/ 200 + 6.3375) x 100 = 3.07 wt%, compare instant claim 14. (See example 1 and paragraph 0164.) Regarding instant claims 16-17, these claims are indefinite for the reasons previously recited making the metes and bounds unclear what particles may or may not read on the functions claimed. However, these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide for common art accepted amounts of iron oxide and nucleating core polymers used in iron oxide/MRI nanoparticle contrast agents. This is merely the use of an art accepted amount of polymer and T1 contrast agent found in the art before the invention allowing for formation of such particles. One of ordinary skill in the art would have a predictable expectation of success in making this combination as all of the prior art is directed to the same polysaccharide/iron oxide core shell particles and methods of their manufacture.
The co-pending claims and Margel do not teach that the particles are made of dextran nor crosslinked with amine crosslinkers
Weissleder teaches dextran nanoparticles made from dextran polymers crosslinked together using an amino crosslinker lysine that are 3-15 nm in size that can comprise further functional linking groups such as carboxy groups added to the particles, compare instant claims 4, 8, 10-12. (See claims 1-7.) Weissleder teaches that the particles can be further capped with succinic anhydride to lower their charge and aid in renal clearance and that particles of 3- 15 nm in size have rapid renal clearance, compare instant claim 12. (See paragraphs 0044 and 0055.) Weissleder teaches attaching imaging agents to the particles and using them in PET/MRI. (See claims 17 and 20.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to utilized uniform 3-15 nm polysaccharide nanoparticles designed for attachment to imaging agents of Weissleder as the core nuclei material in the methods of making 5-15 nm polysaccharide nanoparticles further coated with iron oxide taught by the co-pending claims and Margel in order form improved particles allowing for MRI imaging. One of ordinary skill would have been motivated to make this combination in order to provide for improved renal clearance of the particles as taught by Weissleder. One of ordinary skill would have also had a predictable expectation of success in making this combination as the co-pending claims and Margel also teach the use of polysaccharides as the core material for the imaging agent particles used as well as providing for the same size of particles. 
The co-pending claims, Margel,  and Weissleder do not teach the amount of metal in the particles bound to functional groups.
Ren teaches polymer core nanoparticles coated with a Janus shell of iron oxide covering only 50% of the surface of the particles. (See title and abstract.) Ren teaches that such Janus particles allow for the particles to be addressed/driven or rotated by external magnetic fields giving them new properties such as the ability to be used to measure rheology/etc. (See page 1149, paragraph 1.) Ren teaches that the particles can be made via multiple methods such as emulsion, microfluidics, droplet templating, spin-coating, vapor deposition, and sputtering. (See page 1149, paragraph 2.)
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the amount of iron oxide bound to the surface of the particles to only half the particle surface and thus only binding to half of the available surface functional groups in order to for Janus particles as taught by Ren in order to provide for particles that can be manipulated and/or driven by external magnetic fields giving control over the particles as well as allowing them to provide further information such as rheological properties of their environment, etc. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making such particles as the art of Ren, Margel, and Weissleder all provide for making iron oxide coated polymer nanoparticles and Ren teaches that such Janus particles can be made by a multitide of techniques including ones such as emulsions found in Margel. Regarding instant claims 16 and 34, these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught by following the same identical active method steps set forth and thus the resultant particles must read on the claimed intended functions. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618